Case 9:19-cv-81140-AHS Document 59 Entered on FLSD Docket 11/16/2020 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

  CITY OF PEMBROKE PINES, FLORIDA,

        Plaintiff,                      Case No.: 19-cv-62056-AHS

  v.

  FEDERAL EMERGENCY MANAGEMENT
  AGENCY and PETER T. GAYNOR, in his
  official capacity,

        Defendants.


  CITY OF DEERFIELD BEACH, FLORIDA,

        Plaintiff,                      Case No.: 19-cv-62032-AHS

  v.

  FEDERAL EMERGENCY MANAGEMENT
  AGENCY and PETER T. GAYNOR, in his
  official capacity,

        Defendants.


  CITY OF LAKE WORTH BEACH,
  FLORIDA,
                                        Case No.: 19-cv-81140-AHS
        Plaintiff,

  v.

  FEDERAL EMERGENCY MANAGEMENT
  AGENCY and PETER T. GAYNOR, in his
  official capacity,

        Defendants.


                      NOTIFICATION OF NINETY DAYS EXPIRING
Case 9:19-cv-81140-AHS Document 59 Entered on FLSD Docket 11/16/2020 Page 2 of 4




         Plaintiffs, City of Pembroke Pines, Florida, City of Deerfield Beach, Florida, and the City

  of Lake Worth Beach, Florida (collectively, the “Plaintiffs”), by and through their attorneys,

  respectfully notify the Court of ninety days expiring since the completion of briefing on

  Defendants’ Motion to Dismiss:

         1.     Defendants filed and served their Consolidated Motion to Dismiss Amended

  Complaint and Exhibits 1-7 on June 19, 2020. ECF Docs. 50 through 50-7.

         2.     Plaintiffs filed and served their Consolidated Response in Opposition to

  Defendants’ Consolidated Motion to Dismiss on July 13, 2020. ECF Doc. 53.

         3.     Defendants filed and served their Reply in Support of Consolidated Motion to

  Dismiss Amended Complaint on July 27, 2020. ECF Doc. 56.

         4.     No further briefing was filed following Defendants’ Reply in Support of

  Consolidated Motion to Dismiss Amended Complaint.

         5.     No hearing has been held on Defendants’ Consolidated Motion to Dismiss

  Amended Complaint.

         Respectfully submitted, this 16th day of November, 2020



                                                      /s/ Ernest B. Abbott
                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL & BERKOWITZ, PC
                                                      Ernest B. Abbott, Esq.
                                                      Admitted Pro Hac Vice
                                                      901 K Street NW, Suite 900
                                                      Washington, DC 20001
                                                      Telephone: (202) 508-3425
                                                      Facsimile: (202) 220-2225
                                                      Email: eabbott@bakerdonelson.com

                                                      Wendy Huff Ellard, Esq.
                                                      Admitted Pro Hac Vice
                                                      One Eastover Center

                                                  2
Case 9:19-cv-81140-AHS Document 59 Entered on FLSD Docket 11/16/2020 Page 3 of 4




                                           100 Vision Drive, Suite 400
                                           Jackson, Mississippi 39211
                                           Telephone: (601) 969-4681
                                           Facsimile: (601) 592-2405
                                           Email: wellard@bakerdonelson.com

                                           Michelle F. Zaltsberg, Esq.
                                           Florida Bar No. 72908
                                           200 South Orange Avenue, Suite 2900
                                           Orlando, Florida 32801
                                           Telephone: (407) 367-5433
                                           Facsimile: (407) 841-0325
                                           Email: mzaltsberg@bakerdonelson.com

                                           Counsel for Plaintiffs City of Lake Worth
                                           Beach, Florida; City of Deerfield Beach,
                                           Florida; City of Pembroke Pines, Florida

                                           /s/ Samuel S. Goren
                                           GOREN CHEROF DOODY & EZROL
                                           P.A.
                                           Samuel S. Goren, Esq.
                                           Florida Bar No. 205850
                                           3099 East Commercial Boulevard, Suite 200
                                           Fort Lauderdale, Florida 33308
                                           Telephone: (954) 771-4500
                                           Facsimile: (954) 771-4923
                                           Email: sgoren@gorencherof.com

                                           Counsel for Plaintiff City of Pembroke
                                           Pines, Florida

                                           /s/ Anthony C. Soroka
                                           WEISS SEROTA HELFMAN
                                           22 COLE & BIERMAN, P.L.
                                           Anthony C. Soroka, Esq.
                                           Florida Bar No. 047802
                                           1200 N. Federal Highway, Suite 312
                                           Boca Raton, Florida 33432
                                           Telephone: (561) 835-2111
                                           Facsimile: (954) 764-7770
                                           Email: asoroka@wsh-law.com

                                           Counsel for Plaintiff City of Deerfield
                                           Beach, Florida

                                           /s/ Christy L. Goddeau
                                       3
Case 9:19-cv-81140-AHS Document 59 Entered on FLSD Docket 11/16/2020 Page 4 of 4




                                                 Florida Bar No.: 0094072
                                                 TORCIVIA, DONLON, GODDEAU &
                                                 ANSAY, P.A.
                                                 701 Northpoint Parkway, Suite 209
                                                 West Palm Beach, FL 33407
                                                 Telephone: (561) 686-8700
                                                 Facsimile: (561) 686-8764
                                                 E-mail: christy@torcivialaw.com

                                                 Counsel for the City of Lake Worth Beach,
                                                 Florida

                              CERTIFICATE OF SERVICE

  I hereby certify that on November 16, 2020, a true and correct copy of the foregoing
  NOTIFICATION OF NINETY DAYS EXPIRING was sent to all attorneys of record electronically
  via the Court's CM/ECF System, including, but not limited to, the following:

        Christopher E. Cheek, Esq.
        United States Attorney’s Office
        Southern District of Florida
        99 NE 4th St Fl 1
        Miami, FL 33132-2145
        Email: christopher.cheek@usdoj.gov

                                                        /s/ Michelle F. Zaltsberg
                                                        Michelle F. Zaltsberg




                                             4
